 559310 NLRB No. 91NORTH COUNTRY REGIONAL HOSPITALNorth Country Regional Hospital and Michael M.Mock, Petitioner and American Federation of
State, County & Municipal Employees, Local
1851, AFL±CIO. Case 18±RD±1971March 3, 1993ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe Petitioner's request for review of the RegionalDirector's administrative dismissal of the instant peti-
tion raises no substantial issues warranting reversal of
the Regional Director's action. Pertinent portions of
the Regional Director's dismissal letter are attached.
As the Board stated in Collective-Bargaining Units inthe Health Care Industry: Second Notice of Proposed
Rulemaking, 284 NLRB 1528, 1570 (1989), we willcontinue to apply the principle of Campbell Soup Co.,111 NLRB 234 (1955), to decertification petitions in
the health care industry. Accordingly, dismissal of the
petition is affirmed.APPENDIXThe above-captioned case arising from a petition filed pur-suant to Section 9(c) of the National Labor Relations Act has
been carefully investigated and considered.As a result of the investigation, it appears that further pro-ceedings are not warranted at this time. The investigation es-
tablished that the petition filed seeks to decertify certain
technical employees from a broader contractually established
and recognized unit; that since 1969 there has been an estab-
lished collective-bargaining relationship between the Em-ployer and Union in a bargaining unit of all nonprofessionalemployees; and that the most recent collective-bargaining
agreement was effective through September 30, 1992. Inas-
much as the decertification petition is not coextensive with
the historically recognized unit, the unit petitioned for is not
appropriate. Campbell Soup Co., 111 NLRB 234 (1955). Seealso the Board's rulemaking, 58 Fed.Reg. 33930 (1988), 284
NLRB at 1570. I am, therefore, dismissing the petition in
this matter.Pursuant to the National Labor Relations Board Rules andRegulations, Series 8, as amended, you may obtain a review
of this action by filing a request therefor with the National
Labor Relations Board, addressed to the Executive Secretary,
National Labor Relations Board, Washington, D.C., 20570. A
copy of such request for review must be served on the Re-
gional Director and each of the other parties to the pro-
ceeding. This request for review must contain a complete
statement setting forth the facts and reasons on which it is
based. The request for review (eight copies) must be received
by the Executive Secretary of the Board in Washington,
D.C., by the close of business on January 14, 1993. On good
cause shown, however, the Board may grant special permis-
sion for a longer period within which to file. The request for
extension of time should be submitted to the Executive Sec-
retary of the Board in Washington, D.C., and a copy of any
such request for extension of time should be submitted to the
Regional Director, and to each of the other parties to this
proceeding. The request for review and any request for ex-
tension of time for filing must include a statement that a
copy has been served on the Regional Director and on each
of the other parties to this proceeding, and the copy must be
served in the same or faster manner as that utilized in filing
the request with the Board. When filing with the Board is
accomplished by personal service, however, the other parties
shall be promptly notified of such action by telephone, fol-
lowed by service of a copy by mail or telegraph.